DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 11-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (JP 2002-036820, with English machine translation).
Regarding claim 1, Nomura discloses a tire having at least one main groove, at least one lateral groove, intersections between the lateral and main grooves, and groove walls of the main and lateral grooves having projections which protrude toward the intersections (see Fig. 1, [0008]). 
Regarding claim 2 and 3, the projections are triangular in shape with top portions offset from the base portion toward the intersections (see Fig. 1).
Regarding claim 5, the projections extend along the groove wall in the radial direction ([0018-0019], Fig. 1 is a top down view).
Regarding claims 11 and 12, the projections are shown to be spaced at constant pitch (Fig. 1, [0018]).
Regarding claims 13 and 14, the projections are provided on both groove walls (see Fig. 1).
Regarding claims 16, 17, and 19, Nomura discloses a sawtooth pattern having first straight surface and second straight surface, the first surface being longer than the second (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Nomura (JP2002-036820, with English machine translation) as applied to claim 1 above, and further in view of Watanabe (US 2010/0263775).
Regarding claim 4, while Nomura does not expressly disclose the projection height relative to groove width, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the projections with height as claimed since (1) Ishiguro teaches the projections as having heights of 0.5 to 2.0 mm ([0018]) and (2) Watanabe, similarly directed towards a tire, teaches that groove widths in passenger car tires are usually set to a width of 6 to 15 mm for main grooves ([0028]), which given the projection height taught by Nomura, yields a range of 3 to 33% of the groove width (0.5/15 to 2/6), said range overlapping the claimed range. One would have been motivated to employ a conventional groove width known to be suitable for passenger car tires (Nomura's example tires are that of passenger car size, [0021-0023]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP2002-036820, with English machine translation) as applied to claim 5 above, and further in view of at least one of Heinen (US 6415835) or Ohsawa (US 2001/0032691).
Regarding claims 6-8, Nomura does not disclose the protrusions as inclining at an angle, inclining towards the intersection, or as curved in an arc shape; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the protrusions as inclined or arc shaped in view of at least one of (1) Heinen, similarly directed towards tire grooves with sawtooth patterned surfaces, teaches that the valleys of the pattern are skewed or arc by an angle in the range of from 45 to 90 degrees to a median plane bisecting the groove to improve water flow (col 5, line 62-col 6, line 9; col 6, lines 18-27) or (2) Ohsawa, similarly directed towards groove sidewalls having peaks/valleys, teaches in the Figs. 20 to 22 embodiments that the small grooves are inclined to match the direction of water flow to improve drainage at treading time ([0229-0235]). As to claim 7, Ohsawa teaches the inclination as matching the water flow which would be toward the intersection in Nomura.
Regarding claim 9, Nomura does not expressly disclose the radial length of the projections; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the projections as extending over the entire radial length since (1) Nomura teaches the sawtooth configuration as formed on the groove wall as well as the groove bottom ([0019]) to promote water flow thus suggesting the entirety of the groove surface is covered and (2) at least one of Heinen and Ohsawa which each disclose forming the pattern over the entirety of the groove sidewalls to promote water flow (Heinen, see Fig. 7; Ohsawa, see Figures). One would have been motivated to promote water flow in the groove.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP2002-036820, with English machine translation).
Regarding claim 18, Nomura does not expressly disclose the second side as extending perpendicular to the groove wall; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the second wall as perpendicular since Nomura teaches that the length of the long side (L) is 0.75 to 1.25 time the pitch of the protrusions (P), wherein a length L equal to pitch P would result in the second wall being perpendicular to the groove wall (second wall would contribute zero length to the pitch). Thus, the L/P range taught by Nomura suggests second wall angles that overlap the claimed range. 

Claims 1-3, 5-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (JP2006-341817, with English machine translation) in view of Heinen (US 6415835) and Nomura (JP2002-036820, with English machine translation).
Regarding claim 1, Ishiguro discloses a tire having tread portion provided with at least one main groove (circumferential groove 12), at least one lateral groove (lug groove 13), an intersection between a lug groove and a lateral groove (see Figs. 1, 5), and groove walls of the lateral and main grooves provided with projections (see uneven portions in Figs. 2, 4-1 to 4-3; [0034]).
While Ishiguro discloses the uneven portions as having concavo-convex shapes with a variety of forms, Ishiguro does not disclose the protrusions as protruding toward the intersection. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the projection portions as protruding toward the intersection since (1) Heinen, similarly directed towards a tire having concavo-convex patterns on groove sidewalls, teaches peaks and valley configurations wherein a sawtooth pattern is disclosed as a protrusion shape for promoting water flow (col 4, line 61-65; Fig. 4) and (2) Nomura, similarly directed towards concavo-convex patterns in a tread groove, teaches providing sawtoothed protrusions along the groove walls to improve water flow and drainage ([0017-0020]). The protrusions protrude in a direction of the water flow, and in modifying Ishiguro, the water flows towards the intersections (see Fig. 1).
Regarding claim 2, the sawtooth configurations disclosed by Heinen and Nomura have a top portion and a base portion wherein the base is located offset from the center of the base portion towards the direction of water flow (see Fig. 4). In Ishiguro, the water flows towards the intersections (see Fig. 1) and so the top portion would be located toward the intersection in the hypothetical combination.
Regarding claim 3, the sawtooth shape has a triangular configuration.
Regarding claims 5 and 6, the projections extend in a radial direction at an inclined with respect to the radial direction (see Figures and [0012]).
Regarding claim 7, the protrusions are inclined in the direction of water flow in Fig. 3-1 which extend toward an intersection (e.g., see grooves 41 in Fig. 1).
Regarding claim 8, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the projections as arc shaped since Heinen, similarly directed towards tire grooves with sawtooth patterned surfaces, teaches that the valleys of the pattern are skewed or arc by an angle in the range of from 45 to 90 degrees to a median plane bisecting the groove to improve water flow (col 5, line 62-col 6, line 9; col 6, lines 18-27).
Regarding claim 10, the projections of Ishiguro comprise outer projections 53 and inner projections 54 (see Fig. 2).
Regarding claims 11-12, the projections are shown to be spaced at constant pitch.
Regarding claims 13 and 14, the projections are provided on both groove walls (see Fig. 1).
Regarding claim 15, the lateral groove comprises an increasing portion connected to the main groove and the groove walls of the increasing portion are provided with projections (see groove pattern in Fig. 5 wherein the lateral grooves widen towards main groove 12, projections are provided in the shaded region [0046]).
Regarding claims 16, 17, and 19, Nomura discloses a sawtooth pattern having first straight surface and second straight surface, the first surface being longer than the second (see Fig. 3).
Regarding claim 18, Nomura does not expressly disclose the second side as extending perpendicular to the groove wall; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the second wall as perpendicular since Nomura teaches that the length of the long side (L) is 0.75 to 1.25 time the pitch of the protrusions (P), wherein a length L equal to pitch P would result in the second wall being perpendicular to the groove wall (second wall would contribute zero length to the pitch). Thus, the L/P range taught by Nomura suggests second wall angles that overlap the claimed range. 
Regarding claim 20, while Heinen discloses that the peak/valley pattern can arc by an angle of 45 to 90 degrees to a median plan line of the groove, Heinen does not expressly state whether the center of radius of the arc is on the intersection side. A person having ordinary skill in the art, upon reading Heinen, would have recognized that locating the arc center on the intersection side is one of a finite number of positions possible for the arc shape (center is either going to be toward or away from an intersection). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to try the arc shape with center on the intersection side in the tire of Ishiguro (combined) because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007). Further, Ishiguro teaches inclining the uneven portions to promote water flow ([0012], [0030,0033]) and one would have been motivated to arc the uneven portions as suggested by Heinen in a manner than further enhanced water flow.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro (JP2006-341817, with English machine translation) in view of Heinen (US 6415835) and Nomura (JP2002-036820, with English machine translation) as applied to claim 1 above, and further in view of Watanabe (US 2010/0263775).
Regarding claim 4, while Ishiguro does not expressly disclose the projection height relative to groove width, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the projections with height as claimed since (1) Ishiguro teaches the projections as having heights of 0.3 to 2.0 mm ([0035]) and (2) Watanabe, similarly directed towards a tire, teaches that groove widths in passenger car tires are usually set to a width of 6 to 15 mm for main grooves ([0028]), which given the projection height taught by Ishiguro, yields a range of 2 to 33% of the groove width (0.3/15 to 2/6), said range overlapping the claimed range. One would have been motivated to employ a conventional groove width known to be suitable for passenger car tires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749